                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


DARLENE MAAS,                                 Case No. CV-19-79 -BMM-KLD

                     Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

CITY OF BILLINGS, MONTANA;
   BILLINGS, MONTANA POLICE
   DEPARTMENT; CHIEF RICH ST.
   JOHN, CAPTAIN CONRAD,
   OFFICER KEIGHTLEY,
   OFFICER, LANGE, OFFICER
   AGUILAR,OFFICER SCHAFF,
   AND JOHN DOES 1-10,,

                     Defendant.


  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.


        IT IS ORDERED AND ADJUDGED Judgment is entered in favor of
 Defendants City of Billings, Officer Keightly, Officer Lange, Officer Aguilar,
 Officer Schaff, Sergeant Conrad, Chief St. John and against plaintiff Darlene Maas
 as stated in the Courts Order Document E.C.F. 69.

        Dated this 23rd day of June, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ E.Hamnes
                                  E.Hamnes , Deputy Clerk
